WEBB, Judge.
At the outset we note that the bond on which the plaintiff’s claim against Hartford and Clemson is founded was filed in connection with a construction project to be performed in South Carolina for a South Carolina municipal corporation. The most significant contacts of this bond are with South Carolina, and we hold that South Carolina law governs as to the substantive rights of the parties under the contract. See Charnock v. Taylor, 223 N.C. 360, 26 S.E. 2d 911 (1943); Williams v. General Motors Corp., 19 N.C. App. 337, 198 S.E. 2d 766 (1973); 16 Am. Jur. 2d, Conflict of Laws, § 71 (1979).
One of the conditions of the bond is that all actions for claims on the project must be brought in a state court in the county or other political subdivision of South Carolina in which the project is located, or in a federal court for the district in which the project is located. The plaintiff contends this condition should not be enforced by the courts of this state. We have not found in our research, and the parties have not cited in their briefs, any South Carolina authority which holds that such a condition limiting defendants’ right to be sued is void under the law of South Carolina. The contract is clear that the parties intended such a restriction. Without any evidence that the courts of South Carolina would not enforce this provision, we do not feel we should hold it is against South Carolina policy to do so. Based on the plain words of the contract, we hold that under the law of South Carolina an action on the bond may be brought only in a state court of a county or other political subdivision in which Clemson University is situated or in a United States District Court in the district in which Clemson University is situated.
*540One of the principal reasons we enforce conflict of law principles is so the outcome of cases will be the same whether they are brought in the jurisdiction in which the claim originated or elsewhere. See 15A C.J.S., Conflict of Laws, § 1(1) (1967). Since we have held that under the law of South Carolina this action could be brought only in a state court of one or more counties in South Carolina or a United States District Court of some district of South Carolina, we hold that it cannot be brought in Mecklenburg County, North Carolina. Summary judgment for the defendants Hartford and Clemson was proper.
Affirmed.
Judges Parker and Arnold concur.